Citation Nr: 0211433	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-23 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mild cervical strain.

(The issues of entitlement to service connection for a left 
leg condition and a left hip condition will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to February 
1990.  He also served on active duty from January 31, 1991, 
to February 13, 1991.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision issued by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran was afforded a hearing before the undersigned 
Member of the Board in June 2002.

In regards to the veteran's service connection claims for a 
left leg condition and a left hip condition, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2.  Mild cervical strain was not shown during service; the 
initial manifestation of that condition following separation 
from service is not shown to be related to service.


CONCLUSION OF LAW

Mild cervical strain was not incurred in or aggravated during 
active duty.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Mild Cervical Strain

The veteran asserts that his current neck disability is due 
to an in-service vehicle accident.  As such, the veteran 
contends he is entitled to service connection for this 
disability.  After a complete and thorough review of the 
evidence of record, the Board cannot agree with his 
contention and, therefore, his service connection claim must 
fail.

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  Establishing service connection 
for a particular disability that has not been clearly shown 
in service requires the existence of a current disability and 
a nexus or link between that disability and a disease 
contracted or an injury sustained during service.  See 
38 C.F.R. § 3.303(d) (2001).

The determination of the merits of his claim must be made as 
to whether the evidence supports his claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against his claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).   The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service medical records reveal that in 1987 the 
veteran fell off the side of a tank and injured his right 
knee.  His service medical records concerning do not reveal 
an injury to the veteran's cervical spine from this accident.  
A June 1989 service medical record reflects in the patient 
history portion that the veteran had been in a vehicle 
accident.  The June 1989 service medical record also reveals 
that the chief complaint was back pain and contains an 
assessment of lumbosacral strain.  The June 1989 service 
medical record does not reflect complaints of or treatment 
for the cervical spine.  A 1990 service medical record 
reflects a provisional diagnosis of intermittent lumbar back 
pain.  Again, the 1990 service medical record does not 
reflect complaints of or treatment for the cervical spine.  
The veteran's January 1990 Report of Medical Examination 
reflects that the veteran's neck was clinically evaluated as 
normal.

The medical evidence of record, in fact, first demonstrates 
treatment of the veteran's cervical spine in February 1997.  
A February 1997 private medical record reflects that the 
veteran indicated he could not remember any specific incident 
that brought on his neck pain and that, "It has only been 
going on since 2/14/97."  The medical record also reflects 
that he indicated that the only thing that he could think 
that may have precipitated his neck pain was that he had been 
doing a lot of overhead painting.  The medical record reveals 
that physical examination of the neck did not reveal any 
obvious deformities.  The medical record contains an 
impression of mild cervical strain, which the examiner 
indicated was most likely secondary to the veteran's overhead 
activities, from which the veteran was recommended to 
abstain.

A March 1997 private medical record reflects that the veteran 
had been working light duty with a restriction of no overhead 
"stuff," which the medical record reflects significantly 
helped his neck symptoms (which were minimal at that time).  
An April 1998 VA examination report reflects that upon 
examination, the veteran's neck was supple.

As the veteran's mild cervical strain is not shown in his 
service medical records and not shown until seven years after 
separation from service, the question before the Board is 
whether the current presence of mild cervical strain is 
related to the veteran's service, such that service 
connection could be assigned.  See 3.303(d) (2001).  While he 
has alleged that he incurred an in-service injury to his 
neck, the medical records pertaining to his service are, as 
discussed above, devoid of any reference to a cervical spine 
problem of any nature.  The records that pertain to his in-
service vehicle accident do not reference his cervical spine, 
but rather relate to his lumbar spine.

As previously indicated, service connection may be granted 
for a particular disability that has not been clearly shown 
in service when there is a nexus or link between the current 
disability and a disease contracted or an injury sustained 
during service.  See 38 C.F.R. § 3.303(d) (2001).  In the 
instant case, the evidence of record clearly reflects that 
the veteran's mild cervical strain was first treated in 1997.  
The private examiner specifically opined that the veteran's 
mild cervical strain was likely due to overhead activities.  
The evidence of record revealed that the veteran was a 
painter and had been doing a lot of overhead painting before 
seeking treatment for his neck.  As such, the evidence of 
record does not raise a reasonable doubt that the veteran's 
mild cervical strain was incurred in or aggravated by 
service.  In fact, as the evidence of record reflects that 
his neck condition was due to his job as a painter, the 
evidence is clearly against a finding that service connection 
is warranted for the veteran's mild cervical strain.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for mild cervical strain.

With specific regard to the veteran's contentions, including 
those reflected in the June 2002 hearing transcript, that his 
neck condition is due to an in-service vehicle accident, 
there is no indication that the veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnoses or medical 
causation.  His statements concerning his mild cervical 
strain are insufficient.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As such, the Board finds that the 
veteran's statements regarding his neck condition do not 
qualify as competent medical evidence to establish that his 
mild cervical strain was incurred in or aggravated during his 
military service.

In brief, the preponderance of the evidence is against a 
finding that the veteran's mild cervical strain was incurred 
in or aggravated during service.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001).  Accordingly, the Board finds that service 
connection is not warranted.  See 38 C.F.R. § 3.303 (2001).  
The Board has considered the doctrine of reasonable doubt in 
the veteran's favor, but, as the preponderance of the 
evidence is against his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).

II.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date. However, in this case, even though the 
RO did not have the benefit of the explicit provisions of 
VCAA, VA's duties with respect to the veteran's claim have 
been fulfilled.

The law essentially provides that VA has a duty to notify a 
claimant and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  Specifically, the 
veteran was advised and notified of the evidence necessary to 
establish his eligibility for service connection for his neck 
condition via rating decisions and the October 2000 Statement 
of the Case (SOC).  The October 2000 SOC additionally 
notified the veteran that while VA would provide assistance 
in developing facts pertinent to his claim and obtaining 
evidence, it remained his responsibility to produce the 
necessary evidence.  Therefore, the Board finds that the 
veteran was notified of the evidence needed to substantiate 
his claims and that the RO complied with VA's notification 
requirements.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's claim for service connection 
for neck condition have been properly developed and that no 
useful purpose would be served by remanding said issues with 
directions to provide further assistance to the veteran.  
Specifically, the RO sought or obtained, and then associated 
the evidence with his claims folder, the veteran's service 
medical records, VA medical records, and private medical 
records.  A transcript of his June 2002 hearing transcript 
has also been associated with his claims folder.  Thus, the 
Board concludes that the evidence is sufficient for reaching 
a fair and well-reasoned decision with respect to his neck 
condition.

The June 2002 hearing transcript reflects that the veteran 
indicated that he sought emergency room treatment for his 
cervical spine in 2001.  In the circumstances of this case, a 
remand or further development would serve no useful purpose 
vis-à-vis the additional private medical records as the 
evidence of record already reflects that veteran's mild 
cervical strain was due to his job as a painter, not due to 
an in-service vehicle accident.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, no further assistance to the veteran regarding 
development of evidence is required and the duty to assist 
the veteran has been satisfied.  VCAA, 38 U.S.C. §§ 5102, 
5103, 5107; 66 Fed. Reg. 45,620 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

ORDER

Service connection for mild cervical strain is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

